DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a method including, inter alia, increasing the temperature of the resin from the resin minimum viscosity temperature, where the film sealant prevents air intrusion into the repair laminate, to the sealant minimum viscosity temperature where at the least partially gelled resin prevents air intrusion. 
Keller [US2007/0095457, previously cited] discloses a method of applying heat and pressure to a repair structure, but does not disclose a sealant layer and therefore does not disclose increasing the temperature of the resin to a sealant minimum viscosity temperature where the partially gelled resin prevents air intrusion. 
Muschke [US2012/0093659, previously cited] discloses applying a surface film (sealant film) to a composite before curing. Muschke does not disclose increasing the temperature from the resin minimum viscosity to the sealant minimum viscosity temperature where the partially gelled resin prevents air intrusion. 
Claim 1 is allowable as the prior art does not disclose increasing the temperature from the resin minimum viscosity temperature to the sealant minimum viscosity temperature in combination with the other requirements of the claim. Claims 2-10 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 3/9/2022, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Applicant's arguments filed 3/9/2022 with respect to rejoinder have been fully considered but they are not persuasive.  Applicant asserts the conditions of MPEP 821.04(b) have been satisfied.  MPEP 821.04(b) is directed toward the situation where applicant elects a product, and the non-elected process can be rejoined if all the limitations of the allowable product are required by the process.  In the instant application the applicant elected the process, MPEP 821.04(b) does not apply to this situation.  
Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected with traverse in the reply filed on 10/22/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 31, 2022